TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00373-CV



                                        S. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


             FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
       NO. 19-0121-CPSC1, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               S.B. appeals from an order terminating his parental rights to a son and daughter,1

arguing that the district court abused its discretion by denying his demand for a jury trial. We

will affirm.


                                        BACKGROUND

               S.B. is the children’s father and is presently incarcerated, charged with the murder

of the children’s mother and tampering with evidence of the alleged homicide.

               On December 16, 2019, after learning of the suspicious circumstances of the

disappearance of the children’s mother, the Texas Department of Family and Protective Services

filed an original petition seeking conservatorship of the children and termination of S.B.’s



       1   We refer to appellant by his initials and to son and daughter collectively as “the
children.” See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8.
parental rights. On February 21, 2020, the district court issued an order setting a final hearing

date of July 13.     On June 23, S.B. filed the following statement requesting a jury trial:

“Respondent Father, [S.B.,] of the above referenced children demands a jury trial and does not

tender the jury fee as she [sic] has been found indigent by the Court.” The Department objected,

arguing that any jury demand must be filed at least thirty days before the trial date. See Tex. R.

Civ. P. 216(a). It filed a brief in support of the objection and included an appendix outlining the

history of the case and reflecting that the trial court had already issued an order accelerating the

case due to its finding of aggravating circumstances.          See Tex. Fam. Code § 262.2015(a)

(allowing trial court to “accelerate the trial schedule to result in a final order for a child under the

care of the Department of Family and Protective Services at an earlier date than

[otherwise] provided . . . if the court finds that the parent has subjected the child to

aggravated circumstances”).

                The district court entertained the jury demand and the Department’s objection and

then sustained the objection, taking notice of the record in the case and finding that it would be

“in the best interest of the children” to commence the bench trial as scheduled on July 13. The

case proceeded to trial, where the district court issued a final order finding predicate grounds for

termination under subsections (D) and (E) and finding that termination is in the best interest of

the children. See id. § 161.001(b)(1)(D), (E), (2). S.B. timely perfected this appeal, arguing that

“[t]he trial court abused its discretion when it improperly denied Appellant a trial by jury.”


                                           DISCUSSION

                In his sole issue on appeal, S.B. urges this Court to reverse the termination order

due to the district court’s failure to afford him a jury trial.         We review the denial of a


                                                   2
jury demand for an abuse of discretion. E.E. v. Texas Dep’t of Fam. & Protective Servs.,

598 S.W.3d 389, 395 (Tex. App.—Austin 2020, no pet.). We will not find an abuse of discretion

simply because we might have reached a different conclusion than the one challenged on appeal.

See Murray v. Texas Dep’t of Fam. & Protective Servs., 294 S.W.3d 360, 367 (Tex. App.—

Austin 2009, no pet.). Instead, we find abuse “when a decision is arbitrary, unreasonable, and

without reference to guiding principles.” E.E., 598 S.W.3d at 395 (internal quotation marks

omitted). To obtain reversal on appeal, S.B. must demonstrate that the denial of a jury trial was

an abuse of discretion and that the abuse was harmful. See id. at 399. The wrongful denial of a

jury trial is presumed harmful unless the record demonstrates there were no genuine issues of

fact to present to a jury. See id.

                To perfect the right to a jury trial in a civil matter, a litigant must file a jury

demand with the trial court within “a reasonable time before the date set for trial of the cause on

the non-jury docket, but not less than thirty days in advance.” See Tex. R. Civ. P. 216(a). “But

filing an untimely jury demand does not necessarily mean that a party loses her right to a jury

trial.” E.E., 598 S.W.3d at 395. Where a jury demand is untimely, “a trial court should accord

the right to jury trial if it can be done without interfering with the court’s docket, delaying the

trial, or injuring the opposing party.” Id. at 396–97. In suits for termination of parental rights,

the trial court should also consider how the untimely request for a jury trial, if granted, will affect

the children. See In re A.l.M.-F., 564 S.W.3d 441, 444 (Tex. App.—Waco 2017) (considering,

before finding no abuse of discretion in denial of untimely jury demand, that ad litem attorney

had argued that delay associated with jury trial, under the circumstances, “would cause turmoil

and uncertainty for the children”), aff’d, 593 S.W.3d 271 (2019).



                                                  3
               Viewing this record under the applicable standard, we cannot say the district court

abused its discretion in denying S.B.’s demand. First, it is undisputed that S.B. had more than

six months to timely file a jury demand and that his ultimate demand was not timely. According

to the Department, S.B. had maintained that he preferred a bench trial until he filed his jury

demand three weeks before the anticipated trial date. When explaining the delay in demanding a

jury trial, S.B.’s attorney said, “[W]e just missed the deadline. It’s as simple as that.”

               Second, granting S.B.’s demand would have significantly delayed trial. When the

district court held the hearing on the demand, Texas courts were subject to several emergency

orders issued by the Supreme Court of Texas to address the coronavirus pandemic. As relevant

here, the high court’s eighteenth emergency order indicated, inter alia, that “[a] court must not

hold a jury proceeding, including jury selection or a jury trial, prior to September 1, except as

authorized by this Order.” See Eighteenth Emergency Order Regarding the COVID-19 State of

Disaster, Misc. Docket No. 20-9080 (Tex. June 29, 2020). Argument at the hearing indicated

that a jury trial might result in a delay of “a year long or more.” A months-long delay is of

particular import in this case, where the district court had already granted the Department’s

motion to accelerate the case after finding aggravated circumstances under Section 262.2015(a)

of the Family Code.2

               Third, the Department showed the district court how it would suffer prejudice if

the court were to grant the untimely demand for jury trial, explaining that “this trial contains

multiple issues with the potential for 15 to 20 witnesses, all of which [counsel had] started to


       2   Although on this record we ultimately conclude there was no abuse of discretion in part
due to uncertainty regarding available trial dates, neither the COVID-related emergency order
nor the circumstances that led to its issuance should alone be construed as sufficient grounds to
deny a litigant his or her constitutional right to a jury trial.
                                                  4
prep” for the imminent bench trial. The Department further explained that the case involved

evidence that the Department had incorporated into a “virtual presentation” with the expectation

that the presentation would be made to the bench—not to a jury.

                 Finally, and perhaps most importantly, counsel for the Department and the

attorney ad litem for the children each emphasized that the delay associated with a jury trial

would not serve the children’s best interest. Counsel for S.B. denied that the delay might harm

the children, but the Department’s attorney explained:


        [U]ltimately I would say it’s not in the best interest of the children here because
        what it would do is significantly delay {audio glitch}3 for them. They are in the
        process of healing from what has happened to their family. They do not have
        their mother anymore; they do not have their father anymore. They are trying to
        move on with some normalcy . . . .

        And when [S.B.’s attorney] say[s] it doesn’t harm them to stay in the permanent
        care of the Department . . . that’s just untrue. They can’t travel out of state. They
        can’t go to the doctor they choose. They’re can’t [sic] go to the – they’re told
        when to go to the dentist. They’re told they have to have a fire alarm on at a
        certain time and the batteries have to be good. So everything about their lives
        with [the Department] in it becomes regulated and becomes not normal, which is
        something that we’re trying to achieve in these cases, is normalcy for these
        kiddos.


The ad litem attorney agreed with the Department’s assessment and concluded simply, “I don’t

believe that it is in the best interest of these children to continue to delay this case.”

                 In arguing that the district court abused its discretion by sustaining the

Department’s objection to the jury demand, S.B. relies heavily on our recent decision in E.E., see

generally 598 S.W.3d 389. As relevant here, E.E. was a mother’s appeal from the district court’s

denial of her purportedly untimely demand for jury trial of the Department’s petition to terminate



        3   This phrase is reprinted as it appears and is punctuated in original.
                                                    5
her rights to her child. See id. at 393–94. But as we explained in our opinion, the record in the

case revealed that E.E.’s demand was not untimely in any meaningful sense:


       In this case, the mother’s jury demand was filed on December 3, 2018, which was
       after the November 15, 2018 deadline specified in the scheduling order.
       However, at the permanency hearing held on November 15, the schedule changed.
       The trial that had been set for January 17, 2019, was converted into an additional
       permanency hearing, and at the time the mother filed her jury demand, no new
       trial date had been set. Moreover, at the time the district court ultimately struck
       the mother’s jury demand, at the de novo hearing on February 14, 2019, the
       dismissal date of the case had been extended to August 24, 2019, the
       “permanency [hearing] before final order” had been set for May 9, 2019, and the
       trial on the merits had been set for July 18, 2019. Thus, the mother’s jury
       demand, although “untimely” according to the scheduling order, was, for all
       practical purposes, filed several months before the final permanency hearing, the
       trial on the merits, and the dismissal date.


Id. at 397. Moreover, we emphasized in E.E. that “nothing in the record indicates that granting

the mother her right to a jury trial in this case would have interfered with the court’s docket,

delayed the case, or injured the Department in any way.” See id. We therefore held that the

district court had abused its discretion by failing to follow the principles governing the request

for a jury trial. See id. (citing General Motors Corp. v. Gayle, 951 S.W.2d 469, 477 (Tex. 1997);

Halsell v. Dehoyos, 810 S.W.2d 371, 371 (Tex. 1991) (per curiam)).

               Here, unlike in E.E., the jury demand was indisputably untimely under Rule 216.

And unlike in E.E., this case was proceeding as scheduled and on an accelerated timeline

pursuant to Section 262.2015 of the Family Code. But most importantly, the factors that were so

critically absent in E.E.—evidence of undue delay, prejudice to Department, and harm to the

children—were all present when the district court ruled on S.B.’s jury demand and the

Department’s objection to that demand. Thus, because the district court did not act in an

unreasonable or arbitrary manner or fail to follow governing legal principles, see id. at 396–97, it


                                                 6
did not abuse its discretion in denying S.B.’s untimely demand for jury trial. And because S.B.

has not shown an abuse of discretion in that denial, we need not reach his arguments regarding

harmful error. See Tex. R. App. P. 47.1.


                                       CONCLUSION

              For the reasons stated herein, we affirm the order of termination.



                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Triana, and Smith

Affirmed

Filed: December 18, 2020




                                               7